466 S.W.2d 586 (1971)
Carl A. TRAUTSCHOLD, Appellant,
v.
The STATE of Texas, Appellee.
No. 43750.
Court of Criminal Appeals of Texas.
May 12, 1971.
*587 Tom Moore, Jr., Winthrop Seley, Waco, for appellant.
Martin D. Eichelberger, Dist. Atty., Frank M. Fitzpatrick, Jr., Kenneth H. Crow, and James R. Barlow, Asst. Dist. Attys., Waco and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
ONION, Presiding Judge.
This is an appeal from a conviction for possession of marihuana with the punishment being assessed at five years.
On December 1, 1969, the appellant, having waived trial by jury, entered a plea of guilty before the court.
His sole contention on appeal is that the trial court erred in failing to grant his motion for probation.
Where the motion for probation has been presented to the trial court, it rests within the sound discretion of the court as to whether probation should be granted and such decision is not appealable. Martin v. State, Tex.Cr.App., 452 S.W.2d 481, and cases there cited.
The judgment is affirmed.